Title: From John Adams to Louisa Catherine Johnson Adams, 14 February 1823
From: Adams, John
To: Adams, Louisa Catherine Johnson


				
					my dear Daughter
					February Quincy 14th. 1823
				
				Thanks for your Journal of the 26th. There is in human nature a germ of superstition, which has cost mankind very dear, and there is an other germ the love of finery, and which has done almost as much harm, and both have been employed with great sagacity by temperal and spiritual politicians to debase, degrade and subdue mankind, even with their own consent under the cruel iron rod of despotism. These two germs, are as vigorus in North American savages, and African Negros as in any other Men—and they continue growing and spreading & ramifying and becoming more oppressive costly and cruel in every stage of civilize civilization—You are very prudent in appearing as a Nurse, in Philadelphia, as a traveller in Boston, And it was not amiss to appear as the Lady of a Secretary of State, at the Ball of a Foreign ambassador but an uncommonly fine gown will excite envy, among all the umbrageous Ladies, in Boston, New York, Philadelphia, or Washington—I wonder not that our Sons, prefered the Exhibitions of Horsmanship before the formalities of a Drawing Room, but they would have seen more of the great world there, and it is of importance to young Men to see the Assemblys of Notables in their own Country, if they can be Sage enough to behave modestly, and respectfully to every body—In expectation of seeing our Collegians / I remain your affectionate / Father
				
					John Adams
				
				
					P.S. An Electioneering campaign for the Choice of Governour is opening upon us here, and I expect that Messrs Otis, & Eustace will receive as many compliments, as your Husband, in the News papers, If men will persue the bubble reputation, and All these mighty offices are nothing but bubbles of reputations, they must pay the penalty
				
			